143 Ga. App. 415 (1977)
238 S.E.2d 716
LOWE
v.
THE STATE.
54337.
Court of Appeals of Georgia.
Submitted September 6, 1977.
Decided September 19, 1977.
Rehearing Denied October 5, 1977.
*416 Arline S. Kerman, for appellant.
M. Randall Peek, District Attorney, David R. Rogers, Assistant District Attorney, for appellee.
WEBB, Judge.
In this appeal from a conviction of defendant on a charge of motor vehicle theft, there has been no compliance with Rule 18 of this court (Code Ann. § 24-3618) as to structure and content of the brief and enumerations of errors. There is no citation to the particular parts of the transcript about which complaint is made, consequently we are unable to consider the alleged grounds of complaint. Also, the general grounds for a new trial are addressed to the trial court. The weight of the evidence was considered by the jury at the trial and by the trial judge in ruling on the general grounds. Ridley v. State, 236 Ga. 147, 149 (223 SE2d 131) (1976); Brooks v. State, 141 Ga. App. 725, 739 (12) (234 SE2d 541) (1977). Our only question would be whether there is any evidence authorizing the verdict, and we find that there was.
Judgment affirmed. Deen, P. J., and Birdsong, J., concur.